Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Objection
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of very illegible numbers and text descriptive language in the drawing Figures 1 – 14, 16 – 19, 21 – 22, 26, 28 – 29, 47 and 53. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance pursuant to CFR 1.85(a). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 – 2, 4 – 5, 7 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al., hereinafter Morita (US 20060082542 A1).

              Regarding claim 1, Morita discloses “A surgical hub (Fig 1-4,) for displaying information on a display (Fig 1 – 2) based on a visual focus of a user, the surgical hub comprising: 
            a memory, and; a processor, the processor configured to: determine a display that is within a visual focus of the user; determine a surgical task that uses a medical instrument during a medical procedure; determine display data that is relevant to the user based on contextual data and the surgical task; and sending a message instructing the display to display the display data.
               {as met by Fig 1-4, and [0024, 28, 29] disclose the limitations of this claim and for further detailed information as disclosed in [0035-38, 43, ,46, 49] is also applicable to dependent claims and it is in light of the specification of the instant application.      As cited in [0028]  ".........multiple users may be allowed control of information on all or part of the display (Fig 3, 350 common display) .........."    Also as cited in [0038]  "......................Thus, eyewear 210 (Fig 2, for individualized displays) may be used to eliminate some displays in the healthcare environment. Additionally, eyewear 210 may allow specific information to be targeted for display for specific users in the healthcare environment. For example, a nurse, an anesthesiologist, and a surgeon receive different information displayed on their personal eyewear display 220. For example, a surgeon may view image-guided surgery and PACS data while an anesthesiologist views EKG and dosage data. In an embodiment, each user may view customized information without turning to look at a display to select the information.      


              Regarding claim 2, Morita further discloses “The surgical hub of claim 1, wherein the processor is configured to determine the visual focus of the user by using one or more of wearable device data, sensor data associated with the user, an image from a camera within an operating room, and a video from the camera within the operating room.
                As noted in claim 1 citations [0024, 35, 38], wherein [0024] discloses "one or more of wearable device data, sensor data associated with the user" as cited [0024] "using gaze detection to improve information display in a healthcare environment. Certain embodiments of a system include an eyewear headset for detecting a location of a user's gaze and a display for displaying information. Information on the display, such as images and/or data, is customized for the user based on the user's gaze".   Additionally [0035] discloses "The display 110 may be used with a portable eyewear and eye tracking system to display information for a plurality of users. Additionally, voice commands and/or gesture control using cameras, such as fire-wire web cams, may allow interaction with imaging and information systems without disrupting a sterile field.  [0038] multiple individual displays are also allowed.  

              Regarding claim 4, Morita further discloses “The surgical hub of claim 1, wherein the display is a first display, the display data is a first display data, the message is a first message, and the processor is further configured to: determine that the display is displaying a second display data; determine that the first display data has a higher priority that the second display data based on an identity of the user, the surgical task, and the contextual data; and send a second message instructing the second display to display the second display data”,    
            as  particularly met by [0024, 29, 43] that is a portion of the claim 1 detailed explanation.     

              Regarding claim 5, Morita further discloses “The surgical hub of claim 1, wherein the user is a first user, wherein the display is a first display, wherein the display data is a first display data, wherein the processor is further configured to determine that the display is displaying a second display data that is associated with a second user, and wherein the message instructing the display to display the first display further comprises instructions to display the first display data along with the second display data.
             [0049] as cited "....................Space on the display 350 may devoted entirely to a single user who is looking at the display 350 or may be divided to display data for multiple users. Alternatively, the display 350 may include an area displaying general data and one or more areas displaying data specific to a certain user........".   

              Regarding claim 7, Morita further discloses “The surgical hub of claim 1, wherein the user is a first user, and the processor is configured to determine the display data that is relevant to the first user based on the contextual data and the surgical task by: determining that a second user is viewing the display”, as detailed in claim 1, first met by [0043].
               “determining an amount of available display space for the display; determining a data priority for the contextual data based on the surgical task and a relation between the first user and the second user; and assigning a subset of the contextual data as the display data based on the data priority”,  met by [0049] for "amount of available display space", and "data priority based on contextual data based on the surgical task and a relation between the users" .                                                                    

              Regarding claim 8, Morita further discloses “The surgical hub of claim 1, wherein the display is a first display, the display data is a first display data, the message is a first message, wherein the processor is further configured to: determine that a second display is within the visual focus of the user; determine a second display data from the contextual data based on the surgical task, the second display data being of a lower priority to the user than the first display data; and send a second message instructing the second display to display the second display data”,    met by [0043, 49] and [0038] also provides multiple individual displays with  specific content.  

              Regarding claim 9, Morita further discloses “The surgical hub of claim 1, wherein the display data comprises one or more of an instrument data, a device error, a device proximity likely to result in an impact, a biometric data, an image, a video, and a camera display”, as met by  [0039, 45].     

              Regarding claim 10, Morita further discloses “A surgical hub for displaying information on a display based on a visual focus of a user, the surgical hub comprising: a memory, and; a processor, the processor configured to: determine the display is within a first focus of a first user and a second focus of a second user: determine display data for the display based on a first surgical task for first user and a second surgical task for the second user; and send a message instructing the display to display the display data”.
                   This independent claim was already fully met in the explanation and citations of claim 1.       

              Regarding claim 11, Morita further discloses “The surgical hu of claim 10, wherein the first surgical task indicates that a first medical instrument is being used by the first user during a medical procedure, and the second surgical task indicates that a second medical instrument is being used by the second user during the medical procedure”, as met by [0038].            

              Regarding claim 12, Morita further discloses “The surgical hub of claim 11, wherein the processor is configured to determine the display data for the display based on the first surgical task for the first user and the second surgical task for the second user by: determining a priority between the first surgical task and the second surgical task; and determine the display data from contextual data using the priority, the first surgical task, and the second surgical task”, as met by [000043, 49].  

              Regarding claim 13, Morita further discloses “The surgical hub of claim 11, wherein the processor is configured to determine the display data for the display based on the first surgical task for the first user and the second surgical task for the second user by: determining a priority between the first user and the second user; and determine the display data from contextual data using the priority, the first surgical task, and the second surgical task”, as met by [000043, 49].  

              Regarding claim 14, Morita further discloses “The surgical hub of claim 10, wherein the display data comprises one or more of an instrument data, a device error, a device proximity likely to result in an impact, a biometric data, an image, a video, and a camera display”, as met by -- [0039, 45].       

              Regarding claim 15, Morita further discloses “A surgical hub for displaying information on a display based on a visual focus of a user, the surgical hub comprising: a memory, and; a processor, the processor configured to: determine a first display and a second display that are within a first focus of a first user and a second focus of a second user; determine that a first surgical task associated with the first user has a higher priority than a second surgical task associated with the second user; determine a first contextual data based on the first surgical task and a second contextual data based on the second surgical task; and send a first message instructing the first display to display the first contextual data and a second message instructing the second display to display the second contextual data”. 
            This independent claim has the limitations that are already met by citations in claims 10 and 12.                                          


              Regarding claim 16, Morita further discloses “The surgical hub of claim 15, wherein the first surgical task indicates that a first medical instrument is being used by the first user during a medical procedure, and the second surgical task indicates that a second medical instrument is being used by the second user during the medical procedure”, as met by [0038].            


              Regarding claim 17, Morita further discloses “The surgical hub of claim 15, wherein the first message further instructs the first display to remove display data that is associated with the second user”, as met by [0043] "For example, rules-based display control and/or hanging protocols may govern which user has control and priority and/or which users may share control and display area. Rules and other protocols may also govern when control over the display 350 is relinquished and/or pre-empted". 



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over Morita et al., hereinafter Morita (US 20060082542 A1) in view of Lemelson et al., hereinafter Lemelson (US 20050206583 A1).

          Regarding claim 3, “The surgical hub of claim 1, wherein the processor is further configured to: receive an image or a video from a camera; generate a geometric three-dimensional data set from the image or the video; determine one or more of a head orientation for the user and a line of sight for the user using the geometric three-dimensional data set; and determine the visual focus of the user by using one or more of the head orientation for the user and the line of sight for the user”.
                  Morita is silent for the above limitations, but Lemelson in a similar field of endeavor teaches these limitations as met by [0009] and [0061] and Fig 8C (unattached HUD, Heads Up Display), Fig 2 (attached HUD on head), Fig 3-4 (hardware).                                       
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morita as taught in Lemelson to provide the above limitations, for the purpose of enhancing the Morita’s invention that already determines “one or more of a head orientation for the user and a line of sight for the user” to be able to increase the number of methods for this determination by using three dimensional data obtained from camera images, as the use of depth maps and determining the orientation and distance to three dimensional objects is routinely used in tracking objects. 
                                                                                                                                                 

4.	Claims 6 is rejected under 35 U.S.C. 103 as being un-patentable over Morita et al., hereinafter Morita (US 20060082542 A1) in view of Zadeh et al., hereinafter Zadeh (US 20140201126 A1).

                       Regarding claim 6, Morita further discloses “The surgical hub of claim 1, wherein the user is a first user, and wherein the processor is configured to determine the display data that is relevant to the first user based on the contextual data and the surgical task:”, as met by [0029, 49].
             “determining an amount of display space for the display; and assigning a subset of the data as the display data based on the amount of display space for the display”, as met by [0049]. 
            Morita disclosed priority amongst users and their data during surgical tasks, and it also disclosed the filtering of the data sets, and “during surgical task”.
                  Morita is silent for “determining a ranked data set by ranking the contextual data based on a likelihood of being requested by the user”, 
                      Zadeh in a similar field of endeavor teaches "determining a ranked data set by ranking the contextual data based on a likelihood (probability) of being requested by the user", Zadeh in the field of "Adjusting the ranking of a data set based on user request" meets this limitation as cited in  [2349-2350].      
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morita as taught in Zadeh to provide "determining a ranked data set by ranking the contextual data based on a likelihood (probability) of being requested by the user", for the purpose of , as  Zadeh [2350] teaches "to reorder or re-rank or replace or exchange the list or items or importance or weights, based on a correction factor", which enhances the order of surgical task data in Morita for a more accurate order based on probability of being requested by the user.


5.	Claims 18 – 19 are rejected under 35 U.S.C. 103 as being un-patentable over Morita et al., hereinafter Morita (US 20060082542 A1) in view of Nowlin et al., hereinafter Nowlin (US 20070013336 A1).

                       Regarding claim 18, Morita further discloses “The surgical hub of claim 15, wherein the processor is configured determine that the first surgical task associated with the first user has the higher priority than the second surgical task associated with the second user by:”, as met by [0038, 43, 49]. 
 
                 “determining that the first surgical task indicates that a first medical instrument is being used on a patient; determining that the second surgical task indicates that a second medical instrument is being cleaned, reloaded, or prepared; and assigning a priority to the first surgical task such that the first surgical task is given a higher priority than the second surgical task”,
                  These limitations are interpreted in light of specification for “determining the priority amongst surgical tasks and each surgical task as an option for the programmer is based on the need of the surgery that could be a different medical instrument taking priority over another medical instrument”, the examiner is meeting these limitations by combining  Nowlin below. 
                     Please notice, “determining that the second surgical task indicates that a second medical instrument is being cleaned, reloaded, or prepared” so that it is assigned a lower priority is interpreted as being based on programing option and it is not given patentable weight. Unless, the applicant provides amendments that show this task is not a simple programming option, such as requiring special hardware arrangement, or causing unexpected results, or requiring a degree of invention enhancement.
               Thus, Morita is silent, but Nowlin in a similar field of endeavor teaches “determining that the first surgical task indicates that a first medical instrument is being used on a patient; determining that the second surgical task indicates that a second medical instrument is being used; and assigning a priority to the first surgical task such that the first surgical task is given a higher priority than the second surgical task”, as cited by Nowlin [0055-56, 83] which discloses determining the priority among surgical tasks in a medical procedure.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morita as taught in Nowlin to provide “determining that the first surgical task indicates that a first medical instrument is being used on a patient; determining that the second surgical task indicates that a second medical instrument is being used; and assigning a priority to the first surgical task such that the first surgical task is given a higher priority than the second surgical task”, for the purpose of increasing the accuracy of the surgical procedure so that by prioritizing more important steps above others to reduce error rate and increase the level of success.


                       Regarding claim 19, Morita further discloses “The surgical hub of claim 15, wherein the processor is configured to determine that the first surgical task associated with the first user has a higher priority than the second surgical task associated with the second user by: determining a medical procedure;”, as met by [0038, 43, 49]. 
                   
               Morita is silent, but Nowlin in a similar field of endeavor teaches “determining a first priority for the first surgical task based on the medical procedure; determining a second priority for the second surgical task based on the medical procedure; determining that the first priority for the first surgical task is higher than the second priority for the second surgical task”, as cited by Nowlin [0055-56, 83] which discloses determining the priority among surgical tasks in a medical procedure.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morita as taught in Nowlin to provide “determining a first priority for the first surgical task based on the medical procedure; determining a second priority for the second surgical task based on the medical procedure; determining that the first priority for the first surgical task is higher than the second priority for the second surgical task”, for the purpose of increasing the accuracy of the surgical procedure so that by prioritizing more important steps above others to reduce error rate and increase the level of success.


6.	Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Morita et al., hereinafter Morita (US 20060082542 A1) in view of Robaina et al., hereinafter Robaina (US 20180197624 A1).

                       Regarding claim 20, Morita further discloses “The surgical hub of claim 15, wherein the processor is configured to determine that the first surgical task associated with the first user has a higher priority than the second surgical task associated with the second user” as met by [0038, 43, 49]. 

                  Morita is silent, but Robaina in a similar field of endeavor teaches “by determining that the first surgical task is associated with a higher level of danger than the second surgical task”.
                Robaina [0035] for first surgical task requiring a scalpel, that is more dangerous than another task such as [0035] "The HCP can use the wearable device to share some or all of the patient's medical record with other authorized HCPs (e.g., a surgeon can share the medical record with the pathologist during an operation on the patient)."
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morita as taught in Robaina to provide “by determining that the first surgical task is associated with a higher level of danger than the second surgical task””, for the purpose of increasing the accuracy of the surgical procedure so that by prioritizing more important steps above others to reduce error rate and increase the level of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422